DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the November 19, 2020 Office Action, filed February 19, 2021 is acknowledged.  Applicants previously canceled claims 2-3 and 20-21 and now cancel claims 5, 8, and withdrawn claims 25-27.  Applicants amend claims 1, 15, and 19, and add new claims 28-39.  Claims 1, 4, 6-17, 19, 22-24, and 28-39 are pending and are under examination. 
Any objection or rejection of record in the previous Office Action, mailed November 19, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Information Disclosure Statement
	The Information Disclosure Statements (2) filed February 26, 2021 have been considered.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-17, 19, 22-24, and 28-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   These are new rejections necessitated by Applicant’ amendments.
	At claim 1, lines 17-19, it is not clear what is meant by “the genomes of the population of host cells are perturbed to introduce genetic variations that exist between the parental lineage host cell and the production host cell derived therefrom.  Does this mean that the parental lineage host cell and the production host cell have the same genetic variations?  Are the genetic variations introduced into the identified clonal population host cells?  If the genetic variations are already present in the parental lineage host cell and/or the production host cell, how are they also introduced into the population of host cells of step a)?
	Claims 4 and 6-14 depend from claim 1, and are therefore included in this rejection.
	At claim 15, lines 15-16, it is not clear how each of the subsequent plurality of host cells has a unique combination of a single genetic variation.  It is suggested that “variation” be changed to “variations.”
	Claims 16-17, 19, and 22-24 depend from claim 15, and are therefore included in this rejection.
Claim 28 recites the limitation "”the isolated clonal population of host cells comprising the genetic variation" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Does this refer to a selected single isolated clonal host cell population?  If so, it is suggested that “the” before “isolated” be changed to “an.”

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1, 4, 6, 12, 15-17, 22, and 28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Emalfarb et al. (U.S. Patent Application Publication No. 2015/0211013, published July 30, 2015, and cited on the Information Disclosure Statement filed on January 24, 2020).  This rejection is modified as necessitated by Applicants’ amendments.
	Regarding claim 1, Emalfarb discloses a high throughput method for generating an isolated monoclonal population of transformed host filamentous fungal cells comprising the genetic variation of a DNA vector comprising different protein-encoding nucleic acid sequences (paragraphs [0013], [0086-0090], [0104-0110], [0148-0149], and [0397-0399]) comprising the steps of a) perturbing the genomes of a population of host cells by stably transforming a filamentous fungi with at least one vector (paragraphs [0087] and [0105]); b) isolating individual host cells (paragraphs [0089] and [0107]), into separate wells of a 96-well plate (paragraphs [0399-0400]), wherein a cell sorter (FACS), which is a single-cell microfluidic dispenser combined with optics, is used that is capable of detecting the flow of the culture to the wells of the microplate to permit accurate dispensation of one cell per well (paragraphs [0149], [0402], [0405], and [0413]); c) culturing the isolated transformed host cells into monoclonal cultures, thereby generating a plurality of isolated clonal host cell populations from the isolated host cells (paragraphs [0089-0090], [0107-0108], and [0400]); d) screening each clonal culture 
 	Regarding claims 1, 4, 22, and 28 Emalfarb discloses an optofluidic instrument (a FACS instrument, see [0149], [0402] and [0413]).
 	Regarding claim 6, Emalfarb discloses wherein the genomes of the population of host cells are perturbed to introduce a genetic variation from an optimized sequence microbial strain library by constructing and screening fungal mutant libraries where the DNA used in the libraries can be further modified to increase the efficiency of expression in the fungal system, for example the DNA libraries can be optimized for the codon usage of the fungal host (paragraphs [0388], [0393], [0418]).
 	Regarding claim 12, Emalfarb discloses transforming Chrysosporium to introduce genetic variation that imparts a phenotype of reduced protease activity to the isolated clonal population of host cells (paragraphs [0061]-[0062], [0226], [0299] and claim 1).
 	Regarding claim 15, Emalfarb discloses a method for screening a host cell library to optimize a protein’s activity or property of interest (paragraphs [104]-[115]). Emalfarb discloses a) providing an initial genetic design host cell library with the same genomic strain background by stably transforming a filamentous fungus with a combinatorial library of DNA vectors comprising mutant forms of a protein, in order to introduce into each of a plurality of said filamentous fungus at least one of said DNA vectors, (paragraph [105]); b) separating the individual host cells of step (a) (paragraph[107]), into separate wells of a 96-well plate (paragraphs [0399-0400]), wherein a cell sorter, a single-cell 
 	Regarding claim 16, Emalfarb discloses the host cells of the genetic design host cell library of (a) are a parental lineage host cell, which may be a filamentous fungus (paragraph [0105]) and wherein the artificially introduced genetic variation is selected amongst a plurality of genetic variations by transforming with a combinatorial library of DNA vectors in order to introduce into each of a plurality of said filamentous fungus at least one of said DNA vectors (paragraph [0105]) that exist between the parental lineage host cell and the production host cell derived therefrom.
 	Regarding claim 17, Emalfarb discloses wherein the genetic variation is selected from an optimized sequence microbial strain library by constructing and screening fungal mutant libraries where the DNA used in the libraries can be further modified to increase the efficiency of expression in the fungal system, for example the DNA libraries can be optimized for the codon usage of the fungal host (paragraphs [0388], [0393], [0418]).
	Regarding claim 28, Emalfarb discloses a high throughput method for generating an isolated monoclonal population of transformed host filamentous fungal cells comprising the genetic variation of a DNA vector comprising different protein-encoding nucleic acid sequences (paragraphs [0013], [0086-0090], [0104-0110], [0148-0149], and [0397-0399]) comprising the steps of a) perturbing the genomes of a population of host cells by stably transforming a filamentous fungi with at least one vector (paragraphs [0087] and [0105]); b) isolating individual host cells (paragraphs [0089] and [0107]), into separate wells of a 96-well plate (paragraphs [0399-0400]), wherein a cell sorter (FACS), which is a 
	Emalfarb discloses each and every limitation of claims 1, 4, 6, 12, 15-17, 22, and 28.  Therefore, Emalfarb anticipates claims 1, 4, 6, 12, 15-17, 22, and 28.

 	Claims 1, 4, 7-12, 28, and 30-35 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lavieu et al. (U.S. Patent No. 10,239,058, issued March 26, 2019, filed Nov. 2, 2017, and claiming priority to PCT Patent Application No. PCT/US2017/022518, filed March 15, 2017, and cited on Information Disclosure Statement filed on September 02, 2020).  This is a new rejection necessitated by Applicant’s amendment.
Regarding claims 1 and 28, Lavieu discloses methods for isolating clonal population of cells having a defined genetic modification (abstract). Lavieu discloses the active method steps of: a) perturbing genomes of a population of host cells to introduce the genetic variation, where HeLa cells were transfected with 1 µg of Cas9-encoding plasmid, a guide RNA targeting the endogenous ARF1 sequence (column 62, lines 35-38); b) isolating individual host cells produced in step (a) into separate reaction areas in a substrate comprising a plurality of reaction areas, wherein a single-cell microfluidic dispenser combined with optics is used to isolate the individual host cells into separate reaction areas using an OptoSelect chip, where single cells from the population of genome-edited cells were selected and moved into corresponding sequestration pens (column 63, lines 20-32); c) culturing the isolated host cells in the separate reaction areas (column 63, lines 20-32); d) screening the plurality of isolated clonal host cell populations for the presence of the genetic variation (column 63, lines 33-52); and e) selecting the isolated clonal population of host cells comprising the genetic variation (column 63, lines 53-60). Lavieu discloses wherein the single-cell microfluidic dispenser uses light to control the movement of individual cells into the separate reaction areas, using white light bars in the direction of the microfluidic channel results in the effective movement of the OET forces and export of the cell expressing green fluorescent protein (column 63, lines 33-52).  Lavieu discloses that the host cells of a population of host cells in step (a) are a parental lineage host cell, and wherein the genomes of the population of host cells are perturbed to introduce a genetic variation that exists between the parental lineage host cell and the production host cell derived therefrom, where cells containing on-target genome edits with ARF1-GFP were expected to harbor a golgi-localized fluorescent pattern (column. 63, lines 20-60).
 	Regarding claim 4, Lavieu discloses wherein the single-cell microfluidic dispenser is an optofluidic instrument called OptoSelect chip (column 63, line 20-60).

 	Regarding claims 12 and 35, Lavieu discloses that the genomes of the population of host cells are perturbed to introduce a genetic variation that imparts a phenotype to the isolated clonal population of host cells, which show a golgi-localized fluorescent pattern (column 6, lines 33-35).
 	Lavieu discloses each and every limitation of claims 1, 4, 7-12, 28, and 30-35.  Therefore, Emalfarb anticipates claims 1, 4, 7-12, 28, and 30-35.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 1, 4-12, 15-17, 22, 28, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Emalfarb et al. (U.S. Patent Application Publication No. 2015/0211013, published July 30, 2015, and cited on the Information Disclosure Statement filed on January 24, 2020) in view of Bower et al. (PCT Patent Application Publication No. WO 2016/100272, published on June 23, 2016) and Lavieu et al. (U.S. Patent No. 10,239,058, issued March 26, 2019, filed Nov. 2, 2017, and claiming priority to PCT Patent Application No. PCT/US2017/022518, filed March 15, 2017, and cited on Information Disclosure Statement filed on September 02, 2020).  This rejection is modified as necessitated by Applicant’s amendments. 
 	Regarding claim 1, Emalfarb discloses a high throughput method for generating an isolated monoclonal population of transformed host filamentous fungal cells comprising the genetic variation of a DNA vector comprising different protein-encoding nucleic acid sequences (paragraphs [0013], [0086-0090], [0104-0110], [0148-0149], and [0397-0399]) comprising the steps of a) perturbing the genomes of a population of host cells by stably transforming a filamentous fungi with at least one vector (paragraphs [0087] and [0105]); b) isolating individual host cells (paragraphs [0089] and [0107]), into separate wells of a 96-well plate (paragraphs [0399-0400]), wherein a cell sorter (FACS), which is a single-cell microfluidic dispenser combined with optics, is used that is capable of detecting the flow of the culture to the wells of the microplate to permit accurate dispensation of one cell per well 
 	Regarding claims 1, 4, 22, and 28, Emalfarb discloses an optofluidic instrument (a FACS instrument, see [0149], [0402] and [0413]).
 	Regarding claim 6, Emalfarb discloses wherein the genomes of the population of host cells are perturbed to introduce a genetic variation from an optimized sequence microbial strain library by constructing and screening fungal mutant libraries where the DNA used in the libraries can be further modified to increase the efficiency of expression in the fungal system, for example the DNA libraries can be optimized for the codon usage of the fungal host (paragraphs [0388], [0393], [0418]).
 	Regarding claim 12, Emalfarb discloses transforming Chrysosporium to introduce genetic variation that imparts a phenotype of reduced protease activity to the isolated clonal population of host cells (paragraphs [0061]-[0062], [0226], [0299] and claim 1).
 	Regarding claim 15, Emalfarb discloses a method for screening a host cell library to optimize a protein’s activity or property of interest (paragraphs [104]-[115]). Emalfarb discloses a) providing an initial genetic design host cell library with the same genomic strain background by stably transforming a filamentous fungus with a combinatorial library of DNA vectors comprising mutant forms of a protein, 
 	Regarding claim 16, Emalfarb discloses the host cells of the genetic design host cell library of (a) are a parental lineage host cell, which may be a filamentous fungus (paragraph [0105]) and wherein the artificially introduced genetic variation is selected amongst a plurality of genetic variations by transforming with a combinatorial library of DNA vectors in order to introduce into each of a plurality of said filamentous fungus at least one of said DNA vectors (paragraph [0105]) that exist between the parental lineage host cell and the production host cell derived therefrom.
 	Regarding claim 17, Emalfarb discloses wherein the genetic variation is selected from an optimized sequence microbial strain library by constructing and screening fungal mutant libraries where the DNA used in the libraries can be further modified to increase the efficiency of expression in the fungal system, for example the DNA libraries can be optimized for the codon usage of the fungal host (paragraphs [0388], [0393], [0418]).
	Regarding claim 28, Emalfarb discloses a high throughput method for generating an isolated monoclonal population of transformed host filamentous fungal cells comprising the genetic variation of a DNA vector comprising different protein-encoding nucleic acid sequences (paragraphs [0013], [0086-0090], [0104-0110], [0148-0149], and [0397-0399]) comprising the steps of a) perturbing the genomes 
 	Emalfarb fails to disclose or suggest that the perturbing the genome step comprises a gene editing technology using a ribonucleoprotein complex, a gRNA, and a Class 2 CRISPR-Cas System, such as Cas9.
 	Bower discloses a method for producing a modified host filamentous fungal cell using a guide polynucleotide/Cas endonuclease system (abstract and claims 1 and 30) and that virtually any site 
 	Regarding claims 1 and 28, Lavieu discloses methods for isolating clonal population of cells having a defined genetic modification (abstract). Lavieu discloses the active method steps of: a) perturbing genomes of a population of host cells to introduce the genetic variation, where HeLa cells were transfected with 1 µg of Cas9-encoding plasmid, a guide RNA targeting the endogenous ARF1 sequence (column 62, lines 35-38); b) isolating individual host cells produced in step (a) into separate reaction areas in a substrate comprising a plurality of reaction areas, wherein a single-cell microfluidic dispenser combined with optics is used to isolate the individual host cells into separate reaction areas using an OptoSelect chip, where single cells from the population of genome-edited cells were selected and moved into corresponding sequestration pens (column 63, lines 20-32); c) culturing the isolated host cells in the separate reaction areas (column 63, lines 20-32); d) screening the plurality of isolated clonal host cell populations for the presence of the genetic variation (column 63, lines 33-52); and e) selecting the isolated clonal population of host cells comprising the genetic variation (column 63, lines 53-60). Lavieu discloses wherein the single-cell microfluidic dispenser uses light to control the movement of individual cells into the separate reaction areas, using white light bars in the direction of the microfluidic channel results in the effective movement of the OET forces and export of the cell expressing green fluorescent protein (column 63, lines 33-52).  Lavieu discloses that the host cells of a population of host cells in step (a) are a parental lineage host cell, and wherein the genomes of the population of host cells are perturbed to introduce a genetic variation that exists between the parental 
 	Regarding claim 4, Lavieu discloses wherein the single-cell microfluidic dispenser is an optofluidic instrument called OptoSelect chip (column 63, line 20-60).
 	Regarding claims 7-11 and 30-34, Lavieu discloses the CRISPR gene editing technology, wherein the perturbing the genomes step comprises using a RNP-complex to edit the genomes of the population of host cells, the RNP-complex comprising a class 2 type II CRISPR-Cas system RNA guided endonuclease (Cas9) complexed with a gRNA (column 61, lines 35-37).
 	Regarding claims 12 and 35, Lavieu discloses that the genomes of the population of host cells are perturbed to introduce a genetic variation that imparts a phenotype to the isolated clonal population of host cells, which show a golgi-localized fluorescent pattern (column 6, lines 33-35).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Emalfarb, Bower, and Lavieu to predictably generate an isolated clonal population of host cells comprising a genetic variation introduced using the CRISPR gene editing technology because CRISPR editing technology is highly specific, programmable, and useful for editing host cells.  Thus, it would have been obvious to one of ordinary skill in the art to use a known method for introducing targeted modifications to host cells in order to create desirable phenotypes. Further, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use either the OptoSelect chip taught by Lavieu for the FACS instrument disclosed by Emalfarb because both devices are optofluidic single-cell microfluidic dispensers, and one of ordinary skill in the art would have predictable and reasonable expectations of success, based on scientific analysis, in substituting one well-known optofluidic single-cell microfluidic dispenser for See KSR International Co. v. Teleflex Inc. (500 U.S. 398; 127 S.Ct 1727; 82 USPQ2d 1385).
 	Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, there would have had a reasonable and predictable expectation of success in practicing the claimed invention.  Thus, the claimed invention as a whole is prima facie obvious.

 	Claims 13-14, 23-24, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Emalfarb in view of Bower and Lavieu as applied to claims 1, 4-12, 15-17, 22, 28, and 30-35 above, and further in view of Blumhoff et al. (19 Metabolic Engineering 28-32 (2013)).  This rejection is modified as necessitated by Applicant’s amendments.
 	Emalfarb, Bower, and Lavieu disclose and suggest methods of generating isolated clonal populations of host cells, as discussed above. 
 	Emalfarb, Bower, and Lavieu fail to disclose or suggest that the phenotype is an increase in a metric for a product of interest.
 	Blumhoff discloses a method in the field of recombinant engineering of the filamentous fungal strains for the production of the organic acid itaconic acid and also discloses that expressing two enzymes in the mitochondria improved the production of itaconic acid (abstract).  Blumhoff discloses that transformation of fungal cells to overexpress both enzymes either in the cytosol or mitochondria results in a phenotypic with an increase in the titer of the organic acid itaconic acid (Figure 2).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blumoff’s phenotype expressions provided by predictably introducing genetic variations that increase the titer of a product of interest using the method taught by Emalfarb, Bower, and Lavieu for introducing genetic variations to host cells.  Because 
 	Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, there would have had a reasonable and predictable expectation of success in practicing the claimed invention.  Thus, the claimed invention as a whole is prima facie obvious.

 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Emalfarb in view of Bower and Lavieu as applied to claims 1, 4-12, 15-17, 22, 28, and 30-35 above, and further in view of Ji et al. (78 Applied and Environmental Microbiology 7809-7812 (2012)). This rejection is modified as necessitated by Applicant’s amendments.
 	Emalfarb, Bower, and Lavieu disclose and suggest methods of generating isolated clonal populations of host cells, as discussed above. 
 	Emalfarb, Bower, and Lavieu fail to explicitly disclose or suggest that that each subsequent iteration creates a new genetic design host cell library comprising individual host cells harboring genetic variation selected from amongst at least two individual host cells of a preceding genetic design host cell library.
 	Ji discloses an iterative combinatorial mutagenesis strategy to engineer deacetoxycephalosporin C synthase for improved activity toward penicillin G (abstract).  Ji discloses targeted site-directed mutations as predefined mutational sites introduced into a starter enzyme, and the most improved enzyme was selected as the starter for the next round of targeted mutations and that the cycle is repeated until no improved enzymes can be obtained (page 7809, column 2).  Ji illustrates that in 
  	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of iterative combinatorial mutagenesis taught by Ji to the method disclosed and suggested by Emalfarb, Bower, and Lavieu because the approach taught by Ji  is a known technique to one of ordinary skill and would predictably generate isolated clonal populations having the best performance of a desired phenotype and one of ordinary skill would have been motivated to combine genetic variations through iterative rounds of perturbing host cell genomes in order to obtain the optimal phenotype. 
	Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, there would have had a reasonable and predictable expectation of success in practicing the claimed invention.  Thus, the claimed invention as a whole is prima facie obvious.

	Claims 29 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Emalfarb in view of Bower and Lavieu as applied to claims 1, 4-12, 15-17, 22, 28, and 30-35 above, and further in view of Bischof et al. (140 Development 2434-2442 (2013).  This is a new rejection necessitated by Applicants’ amendments.
 	Emalfarb, Bower, and Lavieu disclose and suggest methods of generating isolated clonal populations of host cells, as discussed above. 
 	Emalfarb, Bower, and Lavieu fail to disclose or suggest that the host cells are perturbed using a promoter swap library.

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Bischof’s promoter swapping library to perturb the host cells of Emalfarb, Bower, and Lavieu because, as disclosed by Bischof, such a library is a tool to expand gain-of-function screens.  As such, one of ordinary skill in the art would have a predictable and reasonable expectation of success in providing for a clonal population of cells having a genetic variation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-17, 22-24, and 28-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 20-22 of U.S. Patent No. 9,988,624. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both of the ‘624 patent and the instant application claim methods of preparing host cells and populations thereof having genetic variations that provide for phenotypic changes and improvements.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the method of the ‘624 patent could be used to screen for a clonal population of cells having a genetic variant introduced into the population of host cells via perturbation of the host cell genomes.

Claims 1, 4, 6-17, 22-24, and 28-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13-15 of U.S. Patent No. 10,457,933. 


Response to Amendments and Arguments
 	Regarding the rejection under 35 U.S.C. § 112(b)/second paragraph, Applicants’ amendments and arguments have been fully considered and are deemed to be persuasive.  Therefore, these rejections are withdrawn.  However, new rejections under 35 U.S.C. § 112(b)/second paragraph are set forth above.

Regarding the rejections under 35 U.S.C. § 102 over Emalfarb, Applicant's arguments have been fully considered but they are not persuasive.  
 	Applicants assert that Emalfarb fails to disclose a method wherein the single cell microfluidic dispenser uses light to control the movement of individual cells into separate reaction areas.  Applicants assert that Emalfarb fails to disclose a method wherein the host cells are/have been modified to comprise genetic variations that exists between the parental lineage host cell and the production host cell derived therefrom.  
 	To begin, while Applicants provide arguments relating to the interpretation of optofluidics, noting that the interpretation of this term means that the single-cell microfluidic dispenser uses light to effectuate the movement of individual cells into the separate reaction areas.”  However, it is noted that, See also paragraphs [0368] and [0613]).   Further, A FACS instrument was among the list of alternatives defining a single-cell microfluidic dispenser in the original claims, indicating it is within the scope of the term “single-cell microfluidic dispenser.”  See claim 3 filed December 20, 2019. Thus, a FACS instrument is a single-cell microfluidic dispenser where the cell is sorted based upon the light-induced fluorescence readout and, thus, the light controls the movement of the cell into a reaction area.  Therefore, this rejection is maintained.
Regarding Applicants’ assertion that Emalfarb does not disclose “genetic variations
that exist between the parental lineage host cell and the production host cell derived therefrom.”
It is noted that the original population of host cells of step a) can comprise either a parental lineage host cell or a production host cell derived from the parental lineage host.  That said, Emalfarb clearly discuses perturbing the population of host cells to provide for perturbing the genomes of the host cells by introduction of a plurality of different genetic variations, which can be introduced using libraries of vectors, and cells receiving the vectors can be screened for the genetic variations, and a resulting clonal population of host cells can be isolated.
 	Emalfarb clearly discloses transformation of a filamentous fungus with a library of vectors (see, e.g., paragraphs [0104-0105]), Emalfarb discloses a parental lineage host cell that is perturbed to introduce a genetic variation via the library of vectors, where the variations are deemed to exist between the parental lineage host cell and the production host cell derived therefrom.  For these reasons, the rejection is maintained.


Applicants assert that Lavieu fails to disclose at least one element of claims 1 and 15.  Specifically, Applicants assert that Lavieu does not disclose a genetic design host cell library comprising host cells each having the same background except for an artificially introduced generic variation.  Applicants further assert that Lavieu does not disclose the limitations of claim 16, which relate to the host cells being either a parental lineage host cell or a production host cell derived from the parental lineage host cell.
 	To begin, it is noted that claims 15 and 16 are not rejected under 35 U.S.C. § 102 over Lavieu, so Applicants arguments relating to these claims are moot.  Regarding the limitation that the host cells are either a parental lineage host cell or a production host cell derived from the parental lineage host cell, it is noted that Lavieu does indeed teach this limitation.  Specifically, Lavieu discloses that the host cells of a population of host cells in step (a) are a parental lineage host cell, and wherein the genomes of the population of host cells are perturbed to introduce a genetic variation that exists between the parental lineage host cell and the production host cell derived therefrom, where cells containing on-target genome edits with ARF1-GFP were expected to harbor a golgi-localized fluorescent pattern.  Thus, as stated above, Lavieu is deemed to anticipate claims 1, 4, 7-12, and new claims 28, and 30-35.

Regarding the rejections under 35 U.S.C. § 103, Applicants arguments have been fully considered but are not deemed to be persuasive.
Applicants assert that the claimed methods provide for novel and non-obvious methods and tools for improving host cells by sourcing genetic variations from existing strains and expressing them.  Applicants assert that the cited references fail to disclose or suggest each claimed limitation, that the benefit of the claims were not given patentable weight or consideration, and that evidence has been 
 	To begin, it is noted that Emalfarb teaches the concept of iterative rounds of mutating nucleic acid sequences isolated from clonal cultures to generate a new library of vectors to introduce to a host cell and repeating these steps until the property or activity of interest reaches a desirable level or no longer improves.  In addition, it is noted that Ji also teaches the concept of iterative combinatorial mutagenesis and discloses that the essence of iterative combinatorial mutagenesis is to test the effects of different single mutations and then select combinatorial mutants that showed the best performance for the next round until no improved enzymes can be obtained.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of iterative combinatorial mutagenesis to the method of Emalfarb because it would predictably result in the identification of cells having the best performance of a desired phenotype.
 	Further, Emalfarb is directed to fulfilling a continued need in the art for improved fungal host strains.   In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sourcing genetic variations from the genetic delta between a production scale strain and its parent) are still not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the secondary references and Applicants’ assertion that they do not cure the deficiencies of Emalfarb.  As stated previously, Applicant’s assertion is unfounded because the alleged deficiencies of Emalfarb are addressed in the arguments above.  In addition, as discussed above, Emalfarb discloses perturbing genomes by introducing a genetic variation.  Bower discloses that it is well known that inducing cleavage at a target site in genomic DNA can be used to introduce modifications 
 	Regarding the combination of Emalfarb, Bower, and Lavieu along with Blumhoff, Blumhoff discloses perturbing host cells to introduce a genetic variation that imparts a phenotype wherein the phenotype is an increase in the titer of an organic acid product of interest, as discussed above.  Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine these teachings because Emalfarb, Bower, and Lavieu teach methods of introducing genetic variations in host cells and Blumhoff discloses introducing a specific genetic variation that increases the titer of an organic acid.  One of ordinary skill would be motivated to combine the methods in order use a high-throughput approach for identifying clones having increased titer of an organic acid, as discussed above.
In addition, while the claimed method does result in improved production strains, one of ordinary skill in the art would have been led directly to the claimed invention by Emalfarb and Lavieu, and by the combinations of references as disclosed above, and would have had a predictable expectation of success having the cited references in front of them.  Applicants have not provided any objective, factually-supported evidence that would indicate that such results were unexpected, given See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
For all these reasons, and those cited above, the combination of Emalfarb with Bower, Lavieu (and Blumhoff, Ji, and newly cited Bischof) is deemed to render the instantly claimed invention obvious.


 	Regarding the non-statutory double patenting rejections, the rejections over U.S. Patent Application Nos. 16/433,624; 16/453,260; and 16/600,062 are withdrawn.  However, new non-statutory double patenting rejections over U.S. Patent Nos. 9,988,624 and 10,457,933 are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636